DETAILED ACTION
 Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2 and 3 in the interview on 6/10/2022 is acknowledged (see attached interview notes).

Claims Status
	Claim 1 was withdrawn.  Claims 2 and 3 are pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment where both a ring and band are present must be shown or the feature(s) canceled from the claim(s) (see claims 2 and 3 where “a wearable ring and/or band” is recited.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  the Office suggests amending claims 2 and 3 to state that the sensors are configured to measure the electromagnetic brain activity stated in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a wearable ring or band for measuring electromagnetic brain activity, does not reasonably provide enablement for wearable ring and band for doing the same (i.e. the spec appears to support either or but not a structure that contains both a ring and a band).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The disclosure does not include examples or direction from the inventor where a combined ring and band structure are included where only the band includes sensors (see 112(b) issue below).  It would be unclear what the extra ring structure is for in addition to the band that is already present and where to place it.   The state of prior art does provide examples of ring and band structures for mounting EEG type sensors, but again the purpose of the additional ring is unknown and thus making the invention would be a guess.  The breadth of claim in relation to the ring structure is broad.  The claim is not specific as to whether the ring must encircle the head if the band already does.  The level of predictability is not high as this ring structure could serve purposes totally unrelated to the acquisition of EEG data.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 both recite a wearable ring and/or band and then recite a plurality of electromagnetic energy sensors “on the band.”  It is unclear whether this means only the band option (or the combined band and ring option) require these sensors while the ring option does not.  The Office believes Applicant meant to state that either the ring, band or ring and option all require the sensors.  The Office suggests amending the claim to clarify the structure.
It is also unclear if in the case where both a ring and band are present, whether both must encircle the head or just one or the other.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Gunasekar et al. (US 2018/0153470).  This application is a CIP of 16/022,987 (filed 06/29/2018).  This application also lists priority to two provisional applications (62/791,838, filed 01/13/2019) and 62/796,901, filed 01/25/2019).  None of these applications individually provide full written description support of the subject matter of claims 2 and 3 (wearable band/ring with the electromagnetic energy sensors in the claimed location with the prong structures; these other appilcations describes prongs, but not in the manner claimed here).  The Office used the filing date of this application to determine the prior art date for relevant references.  
Regarding claim 2, Gunasekar et al. disclose a wearable device for measuring electromagnetic brain activity comprising: 
a wearable ring and/or band which is configured to encircle a person's head at an anterior acute angle in the range of 0 to 45 degrees with respect to a horizontal plane when the person's head is upright (see at least Fig. 1 which shows a band that encircles the head; in fact, there are multiple bands/rings as they are all connected); and 
a plurality of electromagnetic energy sensors on the band (numerous EEG electrodes are shown in Fig. 3 inside of the band, for example electrodes 140, 153, 155, 154, etc.); wherein one or more of the electromagnetic energy sensors are located at placement sites of Modified Combinatorial Nomenclature (MCN) electrode placement system selected from the group consisting of F3, F4, F7, F8, Fz, T3, T4, T5, T6, P3, P4, Pz, 01, 02, C3, C4, and Cz (See at least [0019] discussion of locations); wherein one or more of the electromagnetic energy sensors are made from a polymer which has been impregnated, doped, coated, or embedded with conductive material (see [0032] – “The electrically-conductive prongs can be elastic (e.g., gold-plated silicone bristles”); and 
wherein one or more of the electromagnetic energy sensors have prongs and/or teeth which protrude into and/or under the person's hair (see at least [0032] and Fig. 4/5).
Regarding claim 3, Gunasekar et al. disclose a wearable device for measuring electromagnetic brain activity comprising: 
a wearable ring and/or band which is configured to encircle a person's head at an anterior acute angle in the range of 0 to 45 degrees with respect to a horizontal plane when the person's head is upright (see at least Fig. 1 which shows a band that encircles the head; in fact, there are multiple bands/rings as they are all connected); and 
a plurality of electromagnetic energy sensors on the band (numerous EEG electrodes are shown in Fig. 3 inside of the band, for example electrodes 140, 153, 155, 154, etc); wherein one or more of the electromagnetic energy sensors are located at placement sites of Modified Combinatorial Nomenclature (MCN) electrode placement system selected from the group consisting of 01, Oz, FP 1, FPz, P07, AF7, P7, F7, TP7, FT7, and T7 (See at least [0036] discussion of locations and electrode positions shown in at least Fig. 3); wherein one or more of the electromagnetic energy sensors are made from a silicone material which has been impregnated, doped, coated, or embedded with silver or carbon (see [0032] – “The electrically-conductive prongs can be elastic (e.g., gold-plated silicone bristles”); and 
wherein one or more of the electromagnetic energy sensors have prongs and/or teeth which protrude into and/or under the person's hair (see at least [0032] and Fig. 4/5).

Conclusion
Claims 2 and 3 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791